Case 2:20-cv-00147-JPH-DLP Document 32 Filed 01/21/21 Page 1 of 2 PageID #: 166




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 DONYALL E. WHITE-BEY,                                )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 2:20-cv-00147-JPH-DLP
                                                      )
 ERIC J. HOLCOMB, et al.                              )
                                                      )
                              Defendants.             )

                          Order Denying Motion for Reconsideration

        Plaintiff Donyall White-Bey seeks reconsideration of the Court's Entry dismissing his

 amended complaint and directing final judgment. "Motions to reconsider serve a limited function,

 to be used 'where the Court has patently misunderstood a party, or has made a decision outside the

 adversarial issues presented to the Court by the parties, or has made an error not of reasoning but

 of apprehension.'" Davis v. Carmel Clay Schs., 286 F.R.D. 411, 412 (S.D. Ind. 2012) (quoting

 Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990))

 (additional quotations omitted). A court may grant a motion to reconsider where a movant

 demonstrates a manifest error of law or fact; however, a motion to reconsider is not an occasion to

 make new arguments. In re Prince, 85 F.3d 314, 324 (7th Cir. 1996); Granite St. Ins. Co. v.

 Degerlia, 925 F.2d 189, 192 n.7 (7th Cir. 1991). While Mr. White-Bey disagrees with the Court's

 ruling in that Entry, he does not show that the Court committed any manifest error in its ruling.

 Accordingly, the motion for reconsideration, dkt. [30], is denied.

 SO ORDERED.

Date: 1/21/2021




                                                 1
Case 2:20-cv-00147-JPH-DLP Document 32 Filed 01/21/21 Page 2 of 2 PageID #: 167




 Distribution:

 All ECF-registered counsel of record via email

 DONYALL E. WHITE-BEY
 980181
 PUTNAMVILLE - CF
 PUTNAMVILLE CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only




                                                  2
